UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7129



ISAAC NICHOLAS, SSG, Sp. Ops.,

                                            Petitioner - Appellant,

          versus


NATIONAL SECURITY AGENCY, (NSA),

                                              Respondent - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:05-cv-02800-WDQ)


Submitted: October 17, 2006                 Decided: October 23, 2006


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Isaac Nicholas, Appellant Pro Se. John Walter Sippel, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Isaac    Nicholas   appeals     the   district     court’s   order

granting summary judgment to Defendant on his claim filed pursuant

to the Freedom of Information Act, 5 U.S.C.A. § 552 (West 1996 &

Supp. 2006).    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.     Nicholas v. Nat’l Sec. Agency, No. 1:05-cv-02800-

WDQ (D. Md. May 11, 2006).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and     argument   would    not   aid   the

decisional process.



                                                                      AFFIRMED




                                    - 2 -